Citation Nr: 1402247	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-49 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a cervical spine (neck) disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for arthritis of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Daughter
ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee, which in pertinent part, denied claims for service connection for cervical spondylosis (claimed as neck condition) and arthritis of the right great toe.  The Board has reviewed the Veteran's physical file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files to ensure a complete review of the evidence in this case.

The Board has reframed the issues of service connection for a neck disability as reopening of service connection for a cervical spine disability.  In January 2009, the Veteran filed a claim, in part, to "amend [the] claim to include service connection for [a] back condition."  The Veteran included a lay statement indicating she went to sick call with complaints of "neck and back pain."  The RO generated a new service connection claim for cervical spondylosis (claimed as neck condition).  In April 2009, the RO denied the claim for service connection for a neck condition and denied reopening service connection for a spine condition.  The Veteran filed a notice of disagreement for service connection for a neck condition.  The Board finds that the claim for service connection for cervical spondylosis should be treated as a claim to reopen the previously denied claim of service connection for degenerative joint disease of the shoulders and cervical spine (claimed as shoulder condition), as the record shows the current claim is grounded upon the same factual bases as the claim previously denied in the March 2002 rating.
In perfecting the appeal, the Veteran requested a Board Hearing at a local VA office (Travel Board).  In October 2011 the Veteran was provided notice twice of the Travel Board hearing scheduled for November 2011 at the Nashville RO.  The Veteran did not appear for this hearing.  In February 2013, the Veteran reported she did not receive notification of the November 2011 hearing because she relocated, and made a timely motion for a new hearing.  In March 2013, the Board remanded for a Travel Board hearing at the local VA office.  In May 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the Board hearing is associated with the record.

The issue of service connection for arthritis of the right great toe is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement to the March 2002 rating decision denial of service connection for degenerative joint disease of the shoulders and cervical spine (claimed as shoulder condition) that found that the condition was not shown in service or within one year of discharge.

2.  Evidence received since the March 2002 rating decision relates to a previously unestablished fact of an event or injury in service necessary to substantiate the service connection claim for a cervical spine disability.

3.  The Veteran suffered a muscle spasm in service.

4.  Cervical spine disability symptoms were not chronic in service.

5.  Cervical spine disability symptoms have not been continuous since service separation.

6.  Arthritis did not manifest to a compensable level within one year of service separation.

7.  The Veteran sustained a post-service motor vehicle accident resulting in a cervical spine injury.

8.  The Veteran's currently diagnosed cervical spine degenerative joint disease is not related to active service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection for degenerative joint disease of the shoulders and cervical spine became final.  38 U.S.C.A.             § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection of a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in January 2009 regarding the bases of the previous denial of her claim for service connection of a back disability, which is based on a similar set of facts as the claim for a neck disorder.  The notice informed the Veteran that the muscle spasm she suffered in service was not considered chronic, but rather resolved and healed with no residual disability.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate a service connection claim for a neck condition.  
Additionally, the April 2009 rating decision notified the Veteran that the claim for service connection for a neck condition was denied because there was no evidence of a chronic disability that manifested to a compensable degree within one year of service discharge and no evidence of a relationship between the Veteran's current cervical spine disability and her active service.  In September 2010, the Veteran was also provided a statement of the case.  Although the new and material notice was provided regarding service connection for a back condition, rather than for a neck condition, the Board finds no prejudice to the Veteran as the Board reopens the claim for service connection of a neck condition in the decision below.

VA also satisfied its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records, and lay statements have been associated with the claims file.  The Veteran provided testimony in a Travel Board hearing in May 2013.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed cervical spine disability.  However, the Board finds that a VA examination is not necessary in order to decide the matter.  In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain any cervical spine or neck disability in service, or otherwise show chronic symptoms of the cervical spine or neck during service or since service separation, there is no duty to provide a VA medical examination.   See Duenas v. Principi, 18 Vet. App. 512 (2004); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.



Reopening of Service Connection for Cervical Spine Disability

The Veteran seeks to reopen a previously denied claim of service connection for a cervical spine disability.  The claim for service connection for a cervical spine disability was last denied in a March 2002 rating decision, and the Veteran did not initiate an appeal of the decision.  The current claim is grounded upon the same factual bases as the claim previously denied in the March 2002 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen the previously denied claim in March 2002.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is received.  Before the Board may reopen such a claim, it must find evidence received is both new and material.

In the present case, in January 2009, the Veteran requested to reopen service connection for a cervical spine disability, previously denied in 2002.  Under          38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the claim on appeal, the Veteran seeks to reopen service connection for a cervical spine disability.  In a March 2002 rating decision, service connection for degenerative joint disease of the shoulders and cervical spine (claimed as shoulder disability) was denied because the disability was not shown in service or within one year of discharge from service.  The Veteran did not appeal this determination, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103.

After reviewing the record, the Board finds the evidence received since the March 2002 rating decision relates to a previously unestablished fact of an event or injury in service necessary to substantiate the service connection claim for a cervical spine disability.  Since the prior denial of the claim in March 2002, recent evidentiary submissions have included VA treatment records and lay statements by the Veteran, family members, and a statement from a fellow service member.  The Veteran and her daughter also testified in a Board hearing in May 2013.  The Veteran's January 2009 lay statement, as well as the April 2010 service member statement, are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.

The Veteran's lay statement and service member statement are material, as the statements discuss an injury the Veteran sustained during service, which may relate to the unestablished fact of a nexus, the relationship of a current disability to service, that is necessary to substantiate the claim.  Given the low threshold standard, the Board finds that the additional evidence received, the Veteran's lay statement and a service member statement, is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for a spine disability.  Shade, 24 Vet. App. at 117-18.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the Veteran's claim of entitlement to VA benefits.  The Court held, however, that, when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard,     4 Vet. App. at 394.

The Board finds that it may proceed with the adjudication of the claim for service connection for a cervical spine disability on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of service connection for a neck disability.  The April 2009 rating decision by the RO was based on the merits of the case.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under     38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as degenerative joint disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Disability

The Veteran contends her cervical spine disability originated in service and has continued since that time.  In February 2009 the Veteran wrote that she lost her balance and fell on her back and neck during physical training in boot camp.  She stated that she has experienced pain "on and off" over the years. 

After review of all the evidence of record, lay and medical, the Board finds that the Veteran suffered a muscle spasm in service, but that cervical spine disability symptoms were not chronic in service.  Service treatment records show the Veteran complained of back pain for four consecutive days in June 1974.  Upon physical examination the Veteran was found to have tenderness from C7 to L7, "especially paraspinal" tenderness, and no other objective findings.  The Veteran had full range of motion, normal reflexes, and flat intervertebral disks.  The Veteran reported subjective pain on flexion of the neck and was unable to walk.  The Veteran was prescribed pain medication and valium, and instructed to report again if pain persisted.  The service treatment records report no other complaints of back or neck pain or injury during service, including the 1976 service separation examination which is negative for any reports of symptoms of a back or neck injury or cervical spine disability.  As there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that cervical spine disability symptoms have not been continuous since service separation in June 1976, and arthritis did not manifest to a compensable level within one year of service separation.  As indicated, at the June 1976 service separation examination, the Veteran did not report any cervical spine symptoms and her spine was found to be normal.  Following service separation in June 1976, the evidence of record shows no complaints, diagnosis, or treatment for any neck or back symptoms until February 1981, including no diagnosis of arthritis within one year of service.

In February and July 1981 VA treatment records, more than four years after service, the Veteran complained of back pain.  Upon physical examination in February 1981, the Veteran was found to be "tender to palpation over the lower thoracic, 

upper lumbar spine and the left S1 joint" with no objective or subjective symptoms of the cervical spine noted.  A July 1981 VA treatment report notes the "back pain is still present but decreased with rest and Valium."  A February 1992 VA Discharge Summary reports the Veteran's neck is supple and the back has no vertebral or costovertebral angle tenderness.

There are no other records of complaints, diagnosis, or treatment for the neck or cervical spine until July 2001when the Veteran was in a motor vehicle accident after service.   A July 2001 VA treatment record reports the Veteran "now had severe pain running from along C7 to T1 dermatome on the right side and up into the occipital area of her neck."  In the same July 2001 VA clinic visit, the examiner found "significant degenerative joint disease in the cervical spine but this is reportedly unchanged from previous films."  The examiner noted the Veteran was discharged from physical therapy for radicular neck pain in June 2001, notably 25 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years is one factor that tends to weigh against a finding of either chronic cervical spine disability symptoms in service or continuous symptoms of the cervical spine since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While the Veteran is competent to report that she had cervical spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic cervical spine disability symptoms in service and continuous cervical spine disability symptoms since service, made in the context of the January 2009 claim for service connection (disability compensation) of a cervical spine disability, are outweighed by other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In an April 2010 statement, a fellow service member wrote that the Veteran "expressed to her [in 1975 to 1976] how much pain she was in due to an injury while in boot camp" and that she was taking over the counter pain medication at that time.  See Caluza, 7 Vet. App. at 498.  For the same reasons analyzed with regard to the Veteran's credibility, the fellow service member's recent statement is also inconsistent with, and outweighed by, the more contemporaneous and probative evidence of record, and is not credible.

The Veteran's recent statements are inconsistent with the Veteran's own contemporaneous history in the service treatment records, which report the Veteran "denied trauma" to her back or neck in 1974 and had no back or neck symptoms at the time of service separation in 1976.  In a February 2006 VA emergency room record, the Veteran reported that her "neck and shoulder pain [is] chronic" and that it was due to an "old injury when [she] fell while in [the] military."  At a June 2006 VA pain clinic consult, the Veteran reported that the pain in her neck and shoulders started 10-12 years ago, post service, which she was told was due to arthritis and osteoarthritis.  In a January 2009 statement, the Veteran wrote that she sustained an injury to her neck and back when she lost her balance and fell upon picking up her last block in the shuttle run, that she went to sick call, and "was told at this time [she] had arthritis."  The Veteran further stated that she "hurt on and off over the years but began to have major problems and pain approximately 15-20 years" ago.

The Veteran's recent statements and the lay statement of the fellow service member, of chronic cervical spine disability symptoms in service and continuous post-service cervical spine disability symptoms are also inconsistent with the Veteran's own histories and the findings as recorded in VA treatment records.  VA treatment records dated May 1977 to February 1992 do not reflect that the Veteran was diagnosed with a cervical spine disability or reflect any report of an in-service cervical spine injury, chronic cervical spine disability symptoms in service, or continuous cervical spine disability symptoms since service separation.  For treatment purposes the Veteran would be expected to give a full and accurate history.  The Board finds it unlikely that the Veteran would report foot pain, abdominal pain, headaches, and seizures, but not report back pain, had the symptoms been present, when the treatment notes of record are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  In February 1981, when the Veteran complains of thoracic and lumbar back pain, there is no indication she reported an in-service injury of any kind.  In none of these clinical visits does the Veteran mention a cervical spine injury in service, chronic cervical spine disability symptoms in service, or continuous cervical spine disability symptoms since service.  If the Veteran had been experiencing these symptoms at the time and believed the symptoms to be related to an in-service injury, the Board finds it unlikely that she would not have reported the symptoms and her in-service injury, both because she reported other, specific symptoms, and because the reports of history and complaints were being made for treatment purposes.  Kahana, 24 Vet. App. at 438 (2011); Cf. AZ, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski, 24 Vet. App. at 224 (2011); see also Fed. R. Evid. 803(7).

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's denial of any trauma to her back or neck during service, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service, including when examined for related disorders and would be expected to give such history and complaints, are more probative than the inconsistent statements regarding a cervical spine disability made pursuant to the recent claim for compensation benefits.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Board also notes that the Veteran's original service connection claim in February 1981 did not include or mention the cervical spine disability.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, the Veteran filed a claim for service connection, but did not mention back or neck symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In this case, the Veteran demonstrated in 1981 that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed she was entitled to those benefits.  In such circumstances, it is more reasonable to expect a full reporting then for certain symptomatology to be omitted.  Thus the Veteran's inaction regarding a claim for a cervical spine disability at the time of the 1981 claim may be interpreted as indicative of the lack of cervical spine symptomatology at the time she filed the claim.  The Board finds it unlikely that the Veteran would file a disability compensation claim for a foot condition, but not file a claim for a back disability due to an in-service injury, had back symptoms been present when the claim for the foot condition was filed.  Kahana at 438; Cf. AZ at 1303; Buczynski at 224; see also Fed. R. Evid. 803(7).  

The absence of claim for service connection for a cervical spine disability when claiming other disabilities is consistent with the Veteran's VA treatment records, which, likewise, reflect and absence of reports of history of in-service injury or symptoms during or since service.  Furthermore, the first time the Veteran initiated a claim for service connection for a cervical spine disability in November 2001, the Veteran made no mention of an in-service cervical spine injury.  It was in the currently appeal claim to reopen service connection of a cervical spine disability, which received almost eight years later in January 2009, that the Veteran reported having sustained an in-service cervical spine injury.  See Cromer v. Nicholson, 
19 Vet. App. 215 (2005).

The Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disability is not related to active service.  The weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and her active duty service, including no credible evidence of continuity of symptomatology of a cervical spine disability which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  Moreover, as the analysis in this decision demonstrates, there is no in-service injury or disease to which a current disability could be related by a medical opinion.  For these reasons, the Board finds that a preponderance of evidence is against the claim for service connection for a cervical spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

As new and material evidence has been received, the appeal to reopen service connection for a cervical spine disability is granted.

Service connection for a cervical spine disability is denied.


REMAND

Service Connection for Arthritis of the Right Great Toe

After review of the record, the Board finds that additional development is needed on the issue of service connection for arthritis of the right great toe.  A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2013).  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, to obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran contends that arthritis of her right great toe is due to the surgeries performed on the service-connected right great toe.  VA treatment records report the Veteran was diagnosed with osteoarthritis of the right first metatarsophalangeal joint in April 2006.  VA treatment records do not contain information regarding the etiology of the Veteran's osteoarthritis of the right great toe.  The Veteran testified at the May 2013 Board hearing that in 2009 a VA doctor told her that the arthritis in her great right toe was due to the deformity of her service-connected toe disability.  See May 2013 Board hearing transcript, page 4.  The Veteran also reported that she would be going to VA for a podiatry consult in a few weeks and requested that the record be held open to receive these VA treatment records.  The Board finds that a remand is warranted to obtain updated VA treatment records for the Veteran and a VA examination and medical opinion as to whether the arthritis of the right great toe is secondary to, caused or aggravated by, the service-connected toe disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue of service connection for arthritis of the right great toe is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment records from February 2009 regarding arthritis of the right great toe, and associate them with the record.

2. Thereafter, schedule the Veteran for a VA examination to assist in determining if the Veteran's arthritis of the right great toe is etiologically related to service or the service-connected toe disability.  The VA examiner should provide opinions as to whether, based on the available evidence of record:

a. It is at least as likely as not that the Veteran's arthritis of the right great toe is caused by the Veteran's service-connected intractable ingrown toenail of the right great toe.

b. It is at least as likely as not that the Veteran's arthritis of the right great toe permanently worsened in severity beyond a normal progression by the service-connected intractable ingrown toenail of the great right toe.

In answering these questions, the VA examiner should specifically address the Veteran's lay statements that a doctor told her the arthritis of the right great toe was due to the service-connected toe disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

3. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


